177,000 ELKS® Based Upon the Common Stock of J.C. Penney Company, Inc. Citigroup Funding Inc. Any Payments Due from Citigroup Funding Inc. Fully and Unconditionally Guaranteed by Citigroup Inc. Medium-Term Notes, Series D PRICING SUPPLEMENT No. 2011-MTNDD0724 (Related to the ELKS Product Supplement Dated February 11, 2011, Prospectus Supplement Dated February 11, 2011 and Prospectus Dated February 11, 2011) Investing in the ELKS involves a number of risks. See “ Risk Factors” beginning on page PS-11. The ELKS represent obligations of Citigroup Funding Inc. only. J.C.Penney Company, Inc. is not involved in any way in this offering and has no obligations relating to the ELKS or to holders of the ELKS. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the ELKS or determined that this pricing supplement and related ELKS product supplement, prospectus supplement and prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per ELKS Total Public Offering Price $ 10.000 1,700,000 Underwriting Discount $ 0.150 26,550 Proceeds to Citigroup Funding Inc. $ 9.850 1,743,450 The agent expects to deliver the ELKS to purchasers on or about February 25, 2011 February 22, 2011 Citigroup Funding Inc. February 22, 2011 Medium-Term Notes, Series D No. 2011 – MTNDD0724 Filed Pursuant to Rule 424(b)(2) Registration Nos. 333-157386 and 333-157386-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities 177,000 ELKS® Based Upon the Common Stock of J.C. Penney Company, Inc. Due August 24, 2011 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the closing price of the underlying equity is less than or equal to the downside threshold closing price on any trading day from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity.
